Chalmers, J.,
delivered the opinion of the court.
The recognizance bound the recognizor to appear at the May term, 1874, “ and to attend said court from day to day, and term to term, until regularly discharged.” He failed to appear at the September term, 1876, and'judgment nisi was taken against him and his sureties. The scire facias issued thereon recited a recognizance to appear and answer at the September term, 1876.
Undoubtedly the recognizance did bind the party to appear *454and answer at all terpis succeeding that to which it was returnable, until discharged by due course of' law; but while this was its legal effect, and while it is usually sufficient in a pleading to refer to a written instrument by its legal effect, yet, under the stringent rules heretofore announced by this court in many cases, as to the necessity of making the recitals of the scire facias conform strictly to the terms of the recognizance, we do not feel authorized to affirm the judgment below.
The district attorney should have amended the scire facias, which is both a pleading and process, so as to make it conform to the recognizance. Curry v. The State, 39 Miss. 511.
■ It is not true that there were two judgments nisi rendered and subsisting. The one first entered was set aside on' the same day it was rendered.
The other objections urged were without merit. The reversal of the judgment will give the sureties an opportunity to establish, by proper proof, that their principal was dead when the judgment nisi was rendered, if such was the fact.
Judgment reversed and cause remanded, with leave to the district attorney to amend the scire facias.